image011.jpg [image011.jpg]
        Exhibit 10.7
June 22, 2020


Mark Strobeck 328 Midland Ave
Wayne, PA 19087 Dear Mark,
Assertio through its subsidiary Zyla Life Sciences (the “Company”) is pleased to
offer you employment on the following terms:


Position: Your initial title will be Executive Vice President and Chief
Operating Officer reporting to Todd Smith, President & CEO. This is a full-time
position. While you render services to the Company, you will not engage in any
other employment, consulting or other business activity (whether full-time or
part-time, “Other Commitments”) that would interfere with your full-time
obligation to the Company or otherwise create a conflict of interest with the
Company. By signing this letter agreement, you confirm to the Company that you
have disclosed in writing to the Company all current or expected future Other
Commitments, and you have no contractual commitments or other legal obligations
that would prohibit you from performing your duties for the Company. Your
principal work location will be at either the Company’s office in Wayne,
Pennsylvania or at your current personal residence.


Cash Compensation: The Company will pay you a starting salary at the rate of
$18,333.33 per pay period (24 annually) (“The Base Salary”), less standard
deductions and payable in accordance with the Company’s standard payroll
schedule. The Base Salary will be reviewed at least annually by the Board of
Parent (as defined in the Management Continuity Agreement) to determine if any
increase is appropriate, and if your Base Salary is increased, then the term
“Base Salary” as used in this Offer Letter shall mean the amount of the your
Base Salary then in effect at the applicable time. You will be eligible to
participate in the Company’s Bonus Plan, pro-rated as of May 20, 2020 for the
calendar year 2020 at a target of 50% of your Base Salary, subject to the
Company’s Bonus Plan guidelines. You will also be eligible to participate in the
Company’s Merit plan, pro-rated as of May 20, 2020 for the calendar year 2020 at
a target, subject to the Company’s annual merit guidelines.


Employee Benefits: As a regular employee of the Company, you will be eligible to
participate in a number of Company-sponsored benefits, currently including such
benefits as healthcare insurance, twenty five (25) days of paid vacation, 11
paid holidays and, should you choose to participate, a 401(k)-retirement plan.


Relocation Benefits: You are eligible for relocation benefits per our relocation
policy. The relocation benefit is available for use up to twelve (12) months
from your expected move date, with an expected move date of no later than twelve
(12) months from your hire date. If you voluntarily terminate employment for any
reason within the first eighteen
(18) months following your first day of employment, you must promptly repay the
Company any amounts paid by the Company to you pursuant to this Section.


Management Continuity Agreement: Your offer includes a Management Continuity
Agreement, a copy of which is included in your offer packet and email hereto as
Exhibit A. This Offer Letter is incorporated by reference into the Management
Continuity Agreement.


Employment Relationship: Employment with the Company is for no specific period
of time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations that may have been made to
you are superseded by this letter agreement, together with the Management
Continuity Agreement. This, along with the applicable provisions of the
Management Continuity Agreement, is the full and complete agreement between you
and the Company on this term. Although your job duties, title, reporting
relationship, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time (subject to the applicable
provisions





--------------------------------------------------------------------------------

image011.jpg [image011.jpg]
of the Management Continuity Agreement), the “at will” nature of your employment
may only be changed in an express written agreement signed by you and the
President & CEO of Assertio.


Taxes: All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.


Interpretation, Amendment and Enforcement: This letter agreement and Exhibit A
constitute the complete agreement between you and the Company, contain all of
the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company will be governed by Delaware law,
excluding laws relating to conflicts or choice of law.


Mark, I am very pleased to extend this offer to you, and, on behalf of all the
Assertio employees, I look forward to having you join us. Assertio’s activities
focus on developing products to improve patient lives, and your skills and
experience will make you an important member of our Company. If you elect to
accept this offer, please sign, date and return one copy of this letter to
myself at slongoria@assertiotx.com..


This offer, if not accepted, will expire by close of business, Tuesday, June 23,
2020. If you have any questions, please call me at (224) 214-0742.


Very truly yours,




/s/ Sarah Longoria


Sarah Longoria
Vice President, Human Resources


I have read and accept this employment offer:


/s/ Mark Strobeck June 23, 2020


Mark Strobeck Date


Attachment
Exhibit A: Management Continuity Agreement





